Title: [10th.–]11th. [Monday–]Tuesday.
From: Adams, John Quincy
To: 


       Last evening at about 10 o’clock I went to a Mascarade Ball which we had in Town. As it was but the second that has ever been given in this place it was not very brilliant And the masks were almost all the same; the men dressed in sailors, and the women in Country girls almost universally, but it was very well for a beginning. I stay’d there till about 4. o’clock this morning, when I return’d to my Lodgings threw myself upon a bed and slept till about 7. o’clock then pack’d up my trunks, and set away from Gottenburg with Mr. Schiebe at about half past 8. We arrived at Kungsbacka which is 3 1/2. Swed: miles. from Gottenburg, at about 5. o’clock. P.M. We cannot go any further this night on account of the weather and roads which are very bad as within these three weeks there has been nothing but a continual rain. The winter in this part of Sweden is not agreable, as it is either extremely cold or else it rains continually.
      